         Case 1:20-cr-00076-NRB Document 26 Filed 02/24/21 Page 1 of 1




February 24, 2021                                    Application granted. Sentencing is
                                                     scheduled for May 12, 2021. Defendant's
By ECF                                               submission shall be filed no later than
                                                     April 28, 2021. The government's submission
                                                     shall be filed no later than May 5, 2021.
Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York

Re: United States v. Zachary Clark, 20 Cr. 76 (NRB)
                                                     Dated: New York, New York
Dear Judge Buchwald:                                        February 24, 2021


I write to respectfully request a 30-day adjournment of Zachary Clark’s sentencing date and
submissions schedule. 1 The Government consents to this request. This is my second request for
an adjournment of sentencing.

I make this request because, unfortunately, we have continued to have COVID-19-related
difficulties with the Westchester County Jail—including lengthy lockdowns that have prevented
Mr. Clark from speaking with counsel or counsel’s staff for long stretches of time—that have
made finalizing certain components of my sentencing submission impossible. Conditions appear
to have improved recently, and I believe my requested adjournment should allow sufficient time
to complete my submission and proceed to sentencing.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny                             cc: Gillian Grossman, Esq.
Jonathan Marvinny                                     Matthew Hellman, Esq.
Assistant Federal Defender                            Assistant United States Attorneys
212.417.8792
jonathan_marvinny@fd.org




1
 Mr. Clark’s sentencing is currently scheduled for April 13, 2021, with the defense submission
due March 8, and the Government submission due March 29.
